DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Invention I, claims 1-9, in the reply filed on 5/6/2022 is acknowledged.  Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
3.	The drawings are objected to because:
	*Fig. 5, the bottom plate labeled 220 should be changed to 230 (see Fig. 6 for example showing the correct numeral applied and corresponding disclosure; P68 of the PGPUB)
	*Fig. 9, the bottom plate labeled 220 should be changed to 230 (see Fig. 10 for example showing the correct numeral applied and corresponding disclosure).
	*Fig. 12, the reference numeral 240 is absent from this figure as mentioned in P77 of the disclosure (not found in any other figures either).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites, “…wherein the cathode current collection plate and the anode current collection plate are conductive metal plates having several air-through holes for airflow.”
	The language is indefinite as it is not clear if each of the current collection plates require multiple conductive metal plates, or they are each formed of a respective conductive metal plate (singular).  Furthermore, it is not clear if each of the collection plates is required to have several air-through holes for airflow (i.e., each collection plate has several air-through holes), or if collectively they provide several air-through holes (i.e., each collection plate has at least one air-through hole, and they thus collectively have several air-through holes).
The language is further indefinite given the use of “several” as the term is a relative term which renders the claim indefinite. The term “several” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As evidenced by Merriam-Webster Online Dictionary, “several” can have the following meanings:

    PNG
    media_image1.png
    161
    381
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    174
    439
    media_image2.png
    Greyscale

It is thus not clear how many air-through holes must be present to meet the requirement of “several” as the definitions of “several” vary with distinctive meanings.  Accordingly, the claim is indefinite given the use of “several.”  
Appropriate correction is required.  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims  1, 6-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turin (US 2017/0062887).
Regarding claim 1, Turin teaches a lithium-air (P15, 45, 76) battery package 1 (Figs. 1-9C; P13-53, 74-137; not limited to entire disclosure) comprising:
a wound electrochemical core Ce (“a cylindrical unit cell”) (see Fig. 3A, 5-9A; P78) formed by cylindrically winding (P37): an anode stacked on a first side of a membrane 8, a cathode stacked on a second side of the membrane 8, an anode current collector stacked on an outer side of the anode, and a cathode current collector stacked on an outer side of the cathode (Fig.2A-2C, 4A-4C; P22-27, 84-87, 99-104, 112-113, 126, 134); and 
a housing 10 [2, 3, 4] (“current collection case”) configured to receive the wound electrochemical core Ce (“cylindrical unit cell”) (Figs. 1A-1B; 9A-9C; P47-48, 78-81, 127-128) and including: 
a tube 2 (“an outer casing”) configured to surround a circumferential portion of the wound electrochemical core Ce (“cylindrical unit cell”) and insulate (P128) the wound electrochemical core Ce (“cylindrical unit cell”);
a top cover 4 (“cathode current collection plate”) attached to a top of the tube 2 (“outer casing”) and conductively connected with the cathode current collector exposed through a top of the cylindrical unit cell (P79-82, 112-113, 126, 134); and 
a bottom cover 5 (“an anode current collection plate”) attached to a bottom of the tube 2 (“outer casing”) and conductively connected with the anode current collector exposed through a bottom of the cylindrical unit cell (P79-82, 112-113, 126, 134).  
It is noted the claim is a product-by-process claim due to the language of lines 2-6 [see MPEP 2173.05(p)], the product-by-process language being fully met by Turin as detailed above.
Regarding claim 6, Turin teaches wherein the wound electrochemical core Ce (“cylindrical unit cell”) is wound with a predetermined height such 25Attorney Docket No. 15438-1360that air is diffused throughout an area of the cathode after air is supplied to the cathode exposed to the outside through the top and the bottom of the cylindrical unit cell (see P80 & Fig. 1B, P102, and 115-125; see also that the cells may have the specific dimensions of 18650 electrochemical cells which have the predetermined dimensions of 18 mm in diameter and 65 mm in height (hence 18650); see also P85 and that the diffusion of gas is “homogenously” promoted on the surface of the positive electrode/cathode).
Regarding claim 7, Turin teaches wherein the tube 2 (“outer casing”) is made of an insulating polymer (P128).
Regarding claim 9, Turin teaches the lithium-air battery package of claim 1, further comprising: 
“a stacking cap” (illustrated in each of Fig. 1A-1B, and Fig. 9A-9B) protruding upward from a center of the top cover 4 (“cathode current collection plate”) and configured to form an air passage between the cathode current collection plate and the anode current collection plate that face each other when a plurality of current collection cases each having the cylindrical unit cell are stacked (P81, 135-137).  All of the structure required of the claim is met by Turin, wherein the illustrated stacking cap of either embodiment is intrinsically capable of achieving the italicized feature presented.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Turin (US 2017/0062887) as applied to at least claim 1 above.
Regarding claim 2, Turin teaches the lithium-air battery package of claim 1, further comprising: 
a cathode current collection tap (metal wire(s) welded to the cathode current collector) protruding outside through the top of the wound electrochemical core Ce (“cylindrical unit cell”) and being conductively in 24Attorney Docket No. 15438-1360contact with the top cover 4 (“cathode current collection plate”) (P36, 112); and 
an anode current collection tap (metal wire(s) welded to the anode current collector) protruding outside through the bottom of the wound electrochemical core Ce (“cylindrical unit cell”) and being conductively in contact with the bottom cover 3 (“anode current collection plate”) (P36, 112), 
wherein the cathode current collection tap (metal wire(s) welded to the cathode current collector) is welded and configured to extend from an upper end of the cathode current collector, and the anode current collection tap (metal wire(s) welded to the cathode current collector) is  welded configured to extend from a lower end of the anode current collector.
Turin is deficient in teaching that that the cathode current collection tap (metal wire(s) welded to the cathode current collector) is configured to integrally extend from an upper end of the cathode current collector, and the anode current collection tap (metal wire(s) welded to the cathode current collector) is  configured to integrally extend from a lower end of the anode current collector, the limitation requiring that each of the current collectors is a one-piece construction with the respective current collection tap extending therefrom.  MPEP 2144.04, Section V-B:
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.")

Accordingly, the use of a one piece construction for each of the each of the current collectors and respective current collection taps of Turin versus the structure disclosed by Turin in which the configuration is one in which several parts [the respective current collector and metal wires (“taps”)] are welded together as a single unit (P112) is considered merely a matter of obvious engineering choice based on the analogous case law cited above.   
Regarding claim 3, Turin teaches wherein the cathode current collection tap extends from an upper end of the cathode collector and protrudes outside through the top of the wound electrochemical core Ce (“cylindrical unit cell”) (P36, 112) to connect to top cover 4 (“cathode current collection plate”), and the anode current collection tap protrudes to the outside through the bottom of the wound electrochemical core Ce (“cylindrical unit cell”) to connect to bottom cover 3 (“anode current collection plate”) (P36, 112; Fig. 1B).  
Turin teaches the use of wires, whereas the claim requires each of the respective cathode and anode taps to be “in at least one band shape.”  The Court has held that absent persuasive evidence that a particular claimed configuration is significant, the change in form, shape, or design of a claimed configuration is held a matter of design choice which a person of ordinary skill would have found obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the shape of each of the anode and cathode current collector taps of Turin (wires) to each have a band shape as a matter of design choice absent persuasive evidence that the claimed configuration is significant.
Regarding claim 4, Turin teaches wherein the metal negative electrode/anode layer may consist of a sheet of copper (i.e., current collector) and a sheet of metal lithium covered with a protective membrane (i.e., negative/anode active material layer) (P23, 85).  As detailed in the rejection of claim 2, the provision of the anode tap being integral with the anode collector is an obvious modification, and accordingly, providing the anode tap to be integrally formed with the anode current collector would provide the anode tap out of the same material used for the anode current collector (a copper sheet foil- P23, 85).  
Regarding claim 8, Turin teaches wherein the top cover 4 (“cathode current collection plate”) and the bottom cover 3 (“anode current collection plate”) are conductive plates (P47-51, 79, 112, 134) having several air-through holes 5 for airflow (i.e., each has the opening 5 such that several air-through holes 5 for airflow are present).  
In the instance that the intention of Applicant is that each of top 4 and bottom 3 covers (“cathode and anode current collection plates”) has several air-through holes 5 for airflow (see rejection above 35 U.S.C. 112(b)/second paragraph rejection above- this paragraph provided for compact prosecution purposes); the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04; Section VI-B).  Accordingly, it is considered an entirely obvious expedient to provide several air-through holes 5 for each cover 4, 5 based on the design requirements in terms of the amount of air flow desired.
Turin does not explicitly teach that each of top 4 and bottom 3 covers (“cathode and anode current collection plates”) is explicitly a metal plate, Turin teaching that the top 4 and bottom 3 covers (“cathode and anode current collection plates”) are “a grille of conductive material” (P134, see also P51).  The disclosure teaches metal is a known conductive material (P36, 112) for other entities serving to provide an electrical connection, and thus the selection thereof for the conductive material of top 4 and bottom 3 covers (“cathode and anode current collection plates”) is considered prima facie obvious given the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP § 2144.07).

10.	Claims 2-4 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Turin (US 2017/0062887) as applied to at least claim 1 above, and further in view of Kim (US 2015/0364732).
Regarding claim 2, Turin teaches the lithium-air battery package of claim 1, further comprising: 
a cathode current collection tap (metal wire(s) welded to the cathode current collector) protruding outside through the top of the wound electrochemical core Ce (“cylindrical unit cell”) and being conductively in 24Attorney Docket No. 15438-1360contact with the top cover 4 (“cathode current collection plate”) (P36, 112); and 
an anode current collection tap (metal wire(s) welded to the anode current collector) protruding outside through the bottom of the wound electrochemical core Ce (“cylindrical unit cell”) and being conductively in contact with the bottom cover 3 (“anode current collection plate”) (P36, 112), 
wherein the cathode current collection tap (metal wire(s) welded to the cathode current collector) is welded and configured to extend from an upper end of the cathode current collector, and the anode current collection tap (metal wire(s) welded to the cathode current collector) is  welded configured to extend from a lower end of the anode current collector.
Turin is deficient in teaching that that the cathode current collection tap (metal wire(s) welded to the cathode current collector) is configured to integrally extend from an upper end of the cathode current collector, and the anode current collection tap (metal wire(s) welded to the cathode current collector) is configured to integrally extend from a lower end of the anode current collector, the limitation requiring that each of the current collectors is a one-piece construction with the respective current collection tap extending therefrom.  MPEP 2144.04, Section V-B:
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.")

Accordingly, the use of a one piece construction for each of the each of the current collectors and respective current collection taps of Turin versus the structure disclosed by Turin in which the configuration is one in which several parts [the respective current collector and metal wires (“taps”)] are welded together as a single unit (P112) is considered merely a matter of obvious engineering choice based on the analogous case law cited above.   
Additionally, Kim teaches analogous art in the field of lithium-ion secondary batteries to which Turin explicitly notes that the principles of manufacturing elementary electrochemical cells of the already known Li-ion type is adapted to Li-air technology (P82), Kim teaching it is a known construct to provide respective current collector tabs as integral with the respective electrode plates/current collectors as this increases current collecting efficiency of the electrode assembly 110, Kim further teaching that the tabs may alternatively be separate members as one skilled in the art would appreciate (see also P50):
[P100] The current collector tabs 611 and 612 may be integrally formed 
(e.g., integral) with electrode plates 111 and 112 of the electrode assembly 
110.  

…Accordingly, the current collector tabs 611 and 612 are integral with the 
electrode plates 111 and 112 and are respectively drawn from the wound 
electrode plates 111 and 112, and as such current collecting efficiency of the 
electrode assembly 110 can be increased.  However, the current collector tabs 
611 and 612 may also be separate members from the electrode plates 111 and 112 
as one skilled in the art would appreciate. 

The electrode plates 111, 112 are current collectors made of metal foils with either tabs (Fig. 12) or an uncoated portion 111a, 112a where active material is not applied (Figs. 2-3) functioning as a passage for current flowing (P50, 100; entire disclosure).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the construct of each of the anode and cathode current collectors and metal wires welded thereto serving as respective current collection taps/tabs/leads to be configured such that the respective metal wires (“current collection taps”) are configured to integrally extend from an upper end of the respective current collector given Kim teaches that both welding separate tabs versus integrally forming the tabs to current collectors of a battery are each known constructs as one skilled in the art would appreciate, wherein integrally forming the tabs with the current collector plates provides the beneficial result of increasing the current collecting efficiency of the electrode assembly (P100).  
Regarding claim 3, Turin teaches wherein the cathode current collection tap extends from an upper end of the cathode collector and protrudes outside through the top of the wound electrochemical core Ce (“cylindrical unit cell”) (P36, 112) to connect to top cover 4 (“cathode current collection plate”), and the anode current collection tap protrudes to the outside through the bottom of the wound electrochemical core Ce (“cylindrical unit cell”) to connect to bottom cover 3 (“anode current collection plate”) (P36, 112; Fig. 1B).  
 Turin as modified by Kim teaches wherein each of the respective cathode current collection taps may be configured to integrally extend from the respective current collector (see rejection of claim 2).  Turin teaches the use of wires, whereas Kim teaches that the current collector tabs 611 and 612 integral with the electrode plates 111 and 112 are configured to integrally extend in at least one band shape (see Fig. 12; alternatively, see also Figs. 2-3 in which 
the electrode plates 111, 112 are current collectors made of metal foils with an uncoated portion 111a, 112a to which active material is not applied functioning as a passage for current flowing therethrough, said uncoated portions 11a, 112a also functioning as “taps” and having at least one band shape”).  The Court has held that absent persuasive evidence that a particular claimed configuration is significant, the change in form, shape, or design of a claimed configuration is held a matter of design choice which a person of ordinary skill would have found obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the shape of each of the anode and cathode current collector taps of Turin (wires) to each have a band shape as a matter of design choice given Kim teaches such a shape is known and suitable for integrally formed collector taps (Figs. 2-3, 12).  
Regarding claim 4, Turin teaches wherein the metal negative electrode/anode layer may consist of a sheet of copper (i.e., current collector) and a sheet of metal lithium covered with a protective membrane (i.e., negative/anode active material layer) (P23, 85).  Kim also teaches the use of a metal foil made of copper for the second electrode plate 112 having an uncoated portion 112a to which active material is not applied functioning as an integrally formed tap formed of copper foil (P50).  Accordingly, when providing the known technique of Kim of forming the anode collector taps to be integral with the anode current collector, it would have been obvious to employ the construct of a copper foil for each of the current collector and the integrally formed tap given each of Turin and Kim teaches the material of a copper sheet/foil for the anode current collector (Turin), and the anode current collector and tap (Kim).  

11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over:
Turin (US 2017/0062887) as applied to at least claims 1 and 2 above; OR 
Turin (US 2017/0062887) in view of Kim (US 2015/0364732) as applied to at least claims 1 and 2 above,
and further in view of Garcia et al. (US 8,871,394).
Regarding claim 5, Turin teaches wherein the cathode current collector is a nickel grilled covered with a fine gas diffusion layer (GDL) promoting the diffusion of the gas homogeneously on the surface of the positive electrode 7 (P85), wherein the GDL may be a porous flexible foam (P25, 30-31, 102; entire disclosure) (i.e., “the cathode current collector is manufactured in a foam structure that has porous air diffusion paths for air diffusion for the cathode”).  As detailed in the rejections of claim 2, the provision of the cathode tap being integral with the cathode collector is an obvious modification, and accordingly, providing the cathode tap to be integrally formed with the cathode current collector would provide the cathode tap out of the same material used for the cathode current collector (nickel grille covered with a GDL foam).  
Turin fails to disclose that the foam utilized is specifically a metal foam as claimed.  Garcia teaches analogous art of a cylindrically wound lithium-air battery provided with an air cathode 14 in which the conductive substrate (i.e., current collector) may be a nickel foam or expanded metal (C3/L50-58) to which a GDL layer 18 is applied that may also be a metal foam (C4/4-7).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize as the underlying substrate (nickel grille) a metal foam, and/or to provide the foam GDL of Turin out of metal foam given Garcia teaches the material is suitable for each of the above entities in an analogous construct (C3/L50-58; C4/4-7), and given the Court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP § 2144.07).
12.	Claim 8 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Turin (US 2017/0062887) as applied to at least claim 1 above, and further in view of Garcia et al. (US 8,871,394) and Kelm (US 4,640,874).
Regarding claim 8, Turin teaches wherein the top cover 4 (“cathode current collection plate”) and the bottom cover 3 (“anode current collection plate”) are conductive plates (P47-51, 79, 112, 134) having several air-through holes 5 for airflow (i.e., each has the opening 5 such that several air-through holes 5 for airflow are present).  
In the instance that the intention of Applicant is that each of top 4 and bottom 3 covers (“cathode and anode current collection plates”) has several air-through holes 5 for airflow (see rejection above 35 U.S.C. 112(b)/second paragraph rejection above- this paragraph provided for compact prosecution purposes); such a construct is well-known in the art as taught by Garcia, Garcia teaching analogous art of a cylindrically wound lithium-air battery provided with an analogous positive terminal 36 top cover that allows air to enter through one or more gas ports 42 (Figs. 4-6; C5/L8-21).
Therefore, it would have been obvious to one having ordinary skill in the art to apply the known construct of providing an electrode terminal cover 36 with multiple gas ports 42 (“air through-holes”) allowing air to flow through a cylindrically wound lithium-air battery as taught by Garcia to each of the top cover 4 (“cathode current collection plate”) and the bottom cover 3 (“anode current collection plate”) of Turin functioning as terminals and allowing air to flow through given the technique is known in the art and provides the predictable result of a desired air flow configuration/amount.
Turin does not explicitly teach that each of top 4 and bottom 3 covers (“cathode and anode current collection plates”) is explicitly a metal plate, Turin teaching that the top 4 and bottom 3 covers (“cathode and anode current collection plates”) are “a grille of conductive material” (P134, see also P51).  The disclosure of Turin teaches metal is a known conductive material (P36, 112) for other entities serving to provide an electrical connection, wherein Kelm further teaches analogous art of metal-air cells in which the cathode cap is “preferably comprised of thin metal in order to permit the use thereof as a terminal for the cathode” (C2/L21-23), wherein the cathode cap 5 of Kelm also has a plurality of apertures 2 (“air through-holes”) (C3/L68-C4/L6).  Thus, the selection of metal for each of top 4 and bottom 3 covers (“cathode and anode current collection plates”) of Turin is considered prima facie obvious given the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP § 2144.07).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
With respect to cylindrical/spiral lithium-air batteries:
	Friesen et al. (US 2013/0022881):
	Kotani et al. (US 2011/0200891);
	Shiue et al. (US 6,500,575); 
	Brost et al. (US 2013/0337349).

With respect to claim 2 and the welding of tabs versus integrally formed tabs, the following prior art is cited: 
Zeng et al. (US 2017/0288273) (see claims 21-22; Figs. 10-11; P67-72 which teaches tabs can be integrally formed or welded as separate constituents or integrally formed therewith, the integrally formed mode preferred.
Byun et al. (US 2017/0084902):
In one embodiment,  the first current collector tab 111d is a path for the flow of 
current between the first electrode 111 and the first electrode terminal 120.  The first 
current collector tab 111d may be the first non-coated portion 111c itself 
(e.g., may be formed integrally with the first non-coated portion 111c) or may 
be a separate member connected to the first non-coated portion 111c.  In the 
latter embodiment, the first current collector tab 111d may be nickel, a nickel 
alloy, copper, a copper alloy, or equivalents thereof. 
 
The second current collector tab 112d may be the second electrode 112 or 
the second non-coated portion itself (e.g., may be integrally formed with the 
second non-coated portion) or may be a separate member connected to the second 
non-coated portion.  In the latter embodiment, the second current collector tab 
112d may be aluminum, an aluminum alloy, or equivalents thereof. 

Fukunaga et al. (US 2016/0013460):
The lead piece 2c for collecting a current may be formed
integrally with the positive electrode current collector, as shown in FIG. 2,
or a lead piece separately formed may be connected to the positive electrode
current collector by welding.

    PNG
    media_image3.png
    296
    475
    media_image3.png
    Greyscale


Numata et al. (US 2015/0295279) – P69, 77:

The lead piece 2c may be formed integrally with the positive 
electrode current collector as shown in FIG. 1 or the lead piece separately 
formed may be connected to the positive electrode current collector by welding 
or the like. 
 
he lead piece 3c may be formed integrally with the negative 
electrode current collector as shown in FIG. 3 or the lead piece separately 
formed may be connected to the negative electrode current collector by welding 
or the like. 

Nakanishi et al. (US 2002/0142211):
[0200] The result of Table 17 reveals that invention cell C is superior to 
invention cell B4 in power characteristics.  Presumably, the reason is that the 
lead of the current collector is formed integrally therewith in invention cell 
C, whereas the lead is welded to the current collector plate in invention cell 
B4 and therefore has increased contact resistance, leading to the difference in 
power characteristics.

Kwon et al. (US 2016/0099456):

The first electrode tab 31 and the first current collector 22 may be separate components or may be integrally formed as a single unitary and indivisible unit.  In one embodiment, for example, the first electrode tab 31 may be an extended portion of the first current collector 22, which extends from the active material non-coated portion 
thereof.  The second electrode tab 32 and the second current collector 25 may 
be separate components or may be integrally formed as a single unitary and 
indivisible unit.  In one embodiment, for example, the second electrode tab 32 
may be an extended portion of the second current collector 25, which extends 
from the active material non-coated portion thereof.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729